DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2015/0359969 to Armstrong (Armstrong).
Regarding claim 1, Armstrong teaches a controlled delivery syringe device comprising: a syringe barrel (12; 0066) having a proximal end and distal end and defining a chamber (22; 0067) therein, the chamber configured for containing an injectable material; a plunger rod (16; 0066) associated with the syringe barrel; a plunger (14; 0066) secured to the plunger rod and axially movable within the syringe barrel; a plurality of equally and sequentially spaced periodic features (30; 0071) associated with at least a portion of the plunger rod; and a counter member (18; 0070, 0074) engageable with the periodic features, wherein application of a distally directed force to the plunger rod results in disengagement and reengagement of the counter member with the sequentially spaced periodic features on the plunger rod, enabling advancement of the plunger rod and plunger in the syringe barrel while providing tactile feedback of dose progression of the injectable material (0080).  
Regarding claim 2, Armstrong teaches wherein the plunger rod includes a thumb press (28; 0069) located at a proximal end of the plunger rod to receive the application of the distally directed force to the plunger rod and wherein the periodic features are tapered (see fig. 2) to apply an outwardly directed force to the counter member resulting in disengagement and reengagement of the counter member with the sequentially spaced periodic feature on the plunger rod (0074, 0079, 0080).  
Regarding claim 3, Armstrong teaches further including an actuating member (36; see fig. 3) comprising at least one tab having an engagement end and a finger press end (see ex. fig. 1) and wherein application of a pivoting force to the at least one tab results in disengagement and reengagement of the counter member with the sequentially spaced periodic feature on the plunger rod enabling retraction of the plunger rod and plunger within the syringe barrel (0080).  

    PNG
    media_image1.png
    374
    453
    media_image1.png
    Greyscale

Regarding claim 4, Armstrong teaches wherein the counter member comprises the engagement end of the at least one tab and wherein the engagement end engages the periodic features (0074, 0080).  

Claims 1, 5-8, 11, and 13-15 are rejected under 35 U.S.C. 102a2 as being anticipated by U.S. Publication No. 2018/0001032 to Kleyman et al. (Kleyman)
Regarding claim 1, Kleyman teaches a controlled delivery syringe device comprising: a syringe barrel (2) having a proximal end and distal end and defining a chamber therein (0091), the chamber configured for containing an injectable material (0091); a plunger rod (4; 0091) associated with the syringe barrel; a plunger (6; 0094) secured to the plunger rod and axially movable within the syringe barrel; a plurality of equally and sequentially spaced periodic features (12; 0061) associated with at least a portion of the plunger rod; and a counter member (24) engageable with the periodic features (0112), wherein application of a distally directed force to the plunger rod results in disengagement and reengagement of the counter member with the sequentially spaced periodic features on the plunger rod, enabling advancement of the plunger rod and plunger in the syringe barrel while providing tactile feedback of dose progression of the injectable material (0112-0113).
Regarding claim 5, Kleyman teaches wherein the periodic features are provided on oppositely disposed sides of the plunger rod (0092).  
Regarding claim 6, Kleyman teaches wherein the counter member comprises a pair of oppositely disposed tabs (44a, 44b; 0112), each of the tabs including an engagement end and a finger press end and wherein the engagement end engages the periodic features (see ex. fig. 2, 0112).  

    PNG
    media_image2.png
    342
    458
    media_image2.png
    Greyscale

Regarding claim 7, Kleyman teaches wherein the oppositely disposed tabs are configured to pivot upon the application of a squeezing force to the finger press ends of the tabs (0112-0114, where the tabs are capable of pivoting upon application of a squeezing force), causing the engagement end of the tabs to disengage from the periodic features, enabling retraction or advancement of the plunger rod and plunger in the syringe barrel (0112-0114).  
Regarding claim 11, Kleyman teaches a method of retrofitting a syringe with a device for injecting a metered dose of injectable material comprising: providing a syringe barrel (2; 0091) having a proximal end and distal end defining a chamber therein, the chamber configured for containing an injectable material (see fig. 20; 0091); providing a plunger rod (4; 0091) having a proximal end and a distal end and a plunger (6; 0094) secured to the distal end thereof, the plunger rod further including a plurality of equally and sequentially spaced periodic features (12; 0091) located thereon; associating the plunger rod and plunger with the syringe barrel such that the plunger is axially movable within the syringe barrel (0112-0113); and securing a counter member onto a distal end of the syringe barrel (0112, 0114), the counter member including at least one tab (44a; 0112) associated with the periodic features on the plunger rod, wherein application of a distally directed force to the plunger rod results in disengagement and reengagement of the counter member with a sequentially spaced periodic 11WO 2018/191101PCT/US2018/026222 feature on the plunger rod (0112-0114), enabling advancement of the plunger rod and plunger in the syringe barrel while providing tactile feedback of dose progression of the injectable material (0112-0114).  
Regarding claim 13, Kleyman teaches an actuating member comprising at least one tab (44b; 0112) having an engagement end and a finger press end (see ex. fig.2) and wherein application of a pivoting force to the at least one tab results in disengagement and reengagement of the counter member with the sequentially spaced periodic features on the plunger rod enabling retraction of the plunger rod and plunger within the syringe barrel (0112-0113).
Regarding claim 14, Kleyman teaches wherein the periodic features are provided on oppositely disposed sides of the plunger rod (0092) and the counter member comprises a pair of oppositely disposed tabs, each of the tabs including an engagement end and a finger press end and wherein the engagement end engages the periodic features (0112-0113).  
Regarding claim 15, Kleyman further teaches wherein the oppositely disposed tabs are configured to pivot upon the application of a squeezing force to the finger press ends of the tabs, causing the engagement end of the tabs to disengage from the periodic features, enabling retraction of the plunger rod and plunger in the syringe barrel (0112-0114, where the tabs are capable of pivoting upon application of a squeezing force).  
  

Claims 1, 8-12, and 16-17 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2016/0144122 to Locati et al. (Locati).
Regarding claim 1, Locati teaches a controlled delivery syringe device comprising: a syringe barrel (12) having a proximal end (26; 0033) and distal end (28) and defining a chamber (20) therein, the chamber configured for containing an injectable material (0034); a plunger rod (16) associated with the syringe barrel (0033); a plunger (14) secured to the plunger rod and axially movable within the syringe barrel (0033); a plurality of equally and sequentially spaced periodic features (67) associated with at least a portion of the plunger rod (0039); and a counter member (19) engageable with the periodic features (0033), wherein application of a distally directed force to the plunger rod results in disengagement and reengagement of the counter member with the sequentially spaced periodic features on the plunger rod, enabling advancement of the plunger rod and plunger in the syringe barrel while providing tactile feedback of dose progression of the injectable material (0044).
Regarding claim 8, Locati teaches wherein the counter member comprises a collar (19) configured for clamping about a distal end of the syringe barrel (0048).  
Regarding claim 9, Locati teaches wherein the collar of the counter member comprises a plurality of separable (0048) components capable of being permanently secured about a flange of the syringe barrel, such that the collar of the counter member overhangs a rear opening of the syringe barrel (0048).  
Regarding claim 10, where Locati teaches wherein the periodic features are configured to prevent inadvertent removal of the plunger rod out of the syringe barrel (0051, 0053).  
Regarding claim 11, Locati teaches a method of retrofitting a syringe with a device for injecting a metered dose of injectable material comprising: providing a syringe barrel (12) having a proximal end (26) and distal end (28) defining a chamber (20) therein, the chamber configured for containing an injectable material (0034); providing a plunger rod (16; 0033) having a proximal end and a distal end and a plunger (14; 0033) secured to the distal end thereof, the plunger rod further including a plurality of equally and sequentially spaced periodic features (67; 0039) located thereon; associating the plunger rod and plunger with the syringe barrel such that the plunger is axially movable within the syringe barrel (0048); and securing a counter member (19) onto a distal end of the syringe barrel, the counter member including at least one tab (112; 0049) associated with the periodic features on the plunger rod (0048), wherein application of a distally directed force to the plunger rod results in disengagement and reengagement of the counter member with a sequentially spaced periodic 11WO 2018/191101PCT/US2018/026222 feature on the plunger rod (0050), enabling advancement of the plunger rod and plunger in the syringe barrel while providing tactile feedback of dose progression of the injectable material (0051).  
Regarding claim 12, where Locati teaches wherein the plunger rod includes a thumb press (68; 0041) located at a proximal end of the plunger rod to receive application of the distally directed force to the plunger road and wherein the periodic features are tapered to apply an outwardly directed force to the counter member resulting in disengagement and reengagement of the counter member with the sequentially spaced periodic features on the plunger rod (0044, 0048, 0050).  
Regarding claim 16, where Locati teaches wherein the counter member comprises a collar (19) configured for clamping about a distal end of the syringe barrel (0048).  
Regarding claim 17, where Locati teaches wherein the collar of the counter member comprises a plurality of separable components and wherein the method of retrofitting the syringe includes permanently securing the separable components about a flange of the syringe barrel (0048), such that the collar of the counter member overhangs a rear opening of the syringe barrel (0051, 0053).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783